Exhibit 10.1

 

FIRST AMENDMENT TO
FOREST OIL CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective as of December 1, 2008)

 

WHEREAS, Forest Oil Corporation (the “Company”) has heretofore adopted the
Forest Oil Corporation Executive Deferred Compensation Plan, as amended and
restated effective as of December 1, 2008 (the “Plan”); and

 

WHEREAS, the Company desires to amend the Plan in certain respects;

 

NOW, THEREFORE, the Plan shall be amended as follows, effective as of January 1,
2010:

 

1.             Section 1.1(3) of the Plan shall be deleted and the following
shall be substituted therefor:

 

“(3)         Bonus Compensation:  The annual incentive bonuses, if any, paid in
cash by the Employer to or for the benefit of a Member for services rendered or
labor performed, including the portion thereof that a Member could have received
in cash in lieu of (i) deferrals pursuant to Section 3.3 and (ii) elective
contributions made on his behalf by the Employer pursuant to (A) a qualified
cash or deferred arrangement (as defined in section 401(k) of the Code), (B) a
qualified Roth contribution program (as defined in section 402A of the Code) or
(C) a plan maintained under section 125 of the Code.”

 

2.             The last sentence of Section 2.1 of the Plan shall be deleted and
the following shall be substituted therefor:

 

“By participating in the Plan for a Plan Year, a Member agrees that he shall not
make any changes during such Plan Year to his deferral elections with respect to
Before-Tax Contributions and Roth Contributions for such Plan Year under the
Retirement Savings Plan.”

 

3.             Paragraphs (a) and (b) of Section 3.1 of the Plan shall be
deleted and the following shall be substituted therefor:

 

“(a)         For each payroll period in which a Member’s Before-Tax
Contributions and/or Roth Contributions under the Retirement Savings Plan are
limited as a result of the limitations contained in section 401(a)(17) and/or
402(g) of the Code, the Employer shall withhold from such Member’s Compensation
for such payroll period and the Member shall defer hereunder the amount by which
such Member’s Before-Tax Contributions and/or Roth Contributions to the
Retirement Savings Plan are reduced solely because of the application of such
limitations; provided, however, that (i) any amount withheld and deferred

 

--------------------------------------------------------------------------------


 

pursuant to this sentence shall be determined based upon the assumption that the
Member’s elections with respect to the percentage rates of his Before-Tax
Contributions and Roth Contributions under the Retirement Savings Plan in effect
during such payroll period are equal to the percentage rates of his Before-Tax
Contributions and Roth Contributions in effect on the first day of the Plan Year
in which such payroll period occurs and (ii) the limitation contained in section
402(g) of the Code for a Plan Year shall be determined by including in such
limitation the “catch-up contributions,” if any, a Member is eligible to defer
under the Retirement Savings Plan for such Plan Year pursuant to section
414(v) of the Code.  For purposes of determining the amount of a Member’s
Compensation to be withheld and deferred under the preceding sentence (for each
payroll period in which a Member’s Before-Tax Contributions and/or Roth
Contributions under the Retirement Savings Plan are limited as described in the
preceding sentence), the amount of the Member’s Compensation shall be deemed to
be the Member’s Match Compensation.  Notwithstanding the foregoing, the maximum
amount that may be withheld and deferred for any payroll period shall be the
amount of 80% of the Member’s Compensation for such period.

 

(b)           For each Plan Year in which a Member’s Before-Tax Contributions
and/or Roth Contributions under the Retirement Savings Plan are limited as a
result of the limitations contained in section 401(k)(3) and/or 415 of the Code,
the Company shall withhold from such Member’s Compensation and the Member shall
defer hereunder an amount equal to the reduction in such Member’s Before-Tax
Contributions and/or Roth Contributions to the Retirement Savings Plan as a
result solely of the application of such limitations.”

 

4.             The last sentence of Section 3.2(a) of the Plan shall be deleted
and the following shall be substituted therefor:

 

“For example, if the Retirement Savings Plan provides that the Employer Matching
Contributions for a payroll period shall equal 100% of the sum of the Before-Tax
Contributions and Roth Contributions that were made by a participant during such
payroll period that were not in excess of 8% of such participant’s compensation
for such payroll period, then the Match Percentage for such payroll period shall
equal 100%, and the Compensation Percentage for such payroll period shall equal
8%.”

 

2

--------------------------------------------------------------------------------


 

5.             As amended hereby, the Plan is specifically ratified and
reaffirmed.

 

IN WITNESS WHEREOF, the undersigned has caused these presents to be executed
this 10th day of November, 2009.

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

/s/ Cyrus D. Marter IV

 

 

Cyrus D. Marter IV

 

 

Senior Vice President, General Counsel and Secretary

 

3

--------------------------------------------------------------------------------